Citation Nr: 0803907	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for rhabdomyolysis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for the postoperative residuals of an injury of 
the right quadriceps tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to August 
1985 and from August 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In connection with his appeal the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in December 2007, and accepted such hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.700(e) (2007).  A transcript of the hearing is 
associated with the claims files.

The veteran's claims for higher initial ratings are addressed 
in the remand that follows the order section of this 
decision.


FINDING OF FACT

The veteran does not currently have rhabdomyolysis.


CONCLUSION OF LAW

Rhabdomyolysis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in October 2004, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for rhabdomyolysis, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for rhabdomyolysis.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.   


Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he first experienced rhabdomyolysis 
in August 2003 while serving on active duty.  He recalled 
being hospitalized for the condition and, once discharged, he 
took Valium for a year to cope with symptoms of the disorder.  

The evidence shows that in August 2003 the veteran was 
hospitalized due to symptoms which included severe pain, loss 
of control of bodily functions, memory loss, and other heart-
attack/stroke like symptoms.  It was noted that the veteran 
was going through a severely stressing period.  The final 
diagnosis at the time of discharge was rhabdomyolysis of 
unknown etiology.  The condition was noted to be stable at 
that time.  During the veteran's most current VA examination 
in November 2006, the examiner noted that there was no 
evidence of ongoing rhabdomyolysis.  There is no other 
medical evidence showing that the veteran currently has 
rhabdomyolysis or any residual thereof.  Thus, while the 
medical evidence shows that the veteran had rhabdomyolysis in 
August 2003, it also shows that the disorder has resolved 
without residuals.  

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  Although the veteran apparently 
believes that he has symptoms due to rhabdomyolysis, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Further, symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for rhabdomyolysis is 
denied.


REMAND

During the veteran's December 2007 hearing, he indicated that 
the disabilities of his back and right quadriceps tendon have 
worsened since his last VA examination in November 2006.  VA 
is obliged to provide an examination when there is evidence, 
that the service-connected disability has increased in 
severity since the most recent rating examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, the 
Board has concluded that the veteran should be afforded a VA 
examination to determine the current degree of severity of 
these disabilities.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his low back 
disability and the postoperative 
residuals of an injury of his right 
quadriceps tendon.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including X-rays and range of motion 
testing of the low back and right knee in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to low 
back disability, to include reflex 
changes, characteristic pain, and muscle 
spasm.  If muscle spasm or guarding is 
present, the examiner should state 
whether it is severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Any 
functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the degree of severity 
of any impairment of Muscle Group XIV as 
a result of the service-connected 
disability of the right quadriceps 
tendon.  In addition, the examiner should 
provide an opinion concerning the impact 
of the service-connected disabilities on 
the veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


